DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-25  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valeri ‘354.
Valeri teaches a lining (24,26+) extending over a haul truck body (14+) which is formed by a plurality of lining elements comprising at least a first type of elastic material lining elements (elements 50) and a second type of elastic material lining elements (elements 30) different from the first type of lining elements. 
Claim 14, the first type of elements are fairly characterized as load-breaking lining elements, and they are disclosed as being of softer elastomeric material than the second type of elements (column 3, lines 37-39).  By virtue of their softer construction, the first type of elements would be  structured and arranged to restrict, to a higher degree than the second type of lining elements, movement of a load in relation to the lining as broadly claimed.  Additionally, the first type of lining elements are arranged to be deformed by the weight of the load in order to restrict movement of the load in relation to the lining as broadly claimed.  Note the lining material can include rubber – column 2, lines 60-62.
Claim 15, the load-breaking lining elements would provide a higher surface friction for restricting movement of the load in relation to the lining as broadly claimed.  
Claim 16, the load-breaking lining elements would provide a lower load-cohesion force for restricting movement of the load in relation to the lining as broadly claimed.  
Claim 17, the lining comprises a bottom lining (24), a front lining (28) and two opposite side linings (26).  The bottom lining comprises a load-breaking bottom region formed at least partly by load-breaking lining elements and a further bottom region, different from the load-breaking bottom region, formed at least partly by lining elements of the second type as broadly claimed.  
Claim 18, the relied upon load-breaking bottom region is arranged at least partly over a load-impact region of a forward part of the haul truck body as broadly claimed.  
Claim 19, the load-breaking bottom region is arranged at a distance from a front end of the bottom lining as broadly claimed.  
Claim 20,  the load-breaking bottom region is arranged at a distance from a rear end of the bottom lining as broadly claimed.  
Claim 21, each one of said two opposite side linings comprises one load-breaking side region formed at least partly by load-breaking lining elements as broadly claimed.  
Claim 22, the second type of lining elements are readable on load-releasing lining elements which would promote to a higher degree release of the load from the lining and/or movement of the load in relation to the lining as broadly claimed.  
Claim 23, some of said load-releasing lining elements are arranged in the front lining of said lining.  
Claims 24 and 25, the device teaches a lining for a haul body of a truck – figure 1 etc.


Applicant's arguments filed 4/25/22 have been fully considered but they are not persuasive.  In the instant response, applicant indicates that 1) the relied upon Valeri patent is “directed to a protective overlay for a truck box” – it is not entirely clear if applicant is implying that the Valeri device does not define a “lining” as such; 2) “the resilient strips 50 [of Valeri] are not lining elements”; 3) “the strips 50 shown in Valeri are not included in the truck bed with the purpose of restricting the movement of the load” and moreover, the strips of Valeri “do not restrict movement of the load” (emphasis added); 4) “the material of the strips 50 is selected to allow the strips to be hammered into place…and do not restrict movement of the load”; 5)”the longitudinal strips 50 [of Valeri] would not have any effect on restricting the movement of the load based both on the orientation of the strips and the size of the strips” (emphasis added); and 6) “Valeri includes only a single type lining element”.
Regarding point 1), while it appears from the response taken as a whole that applicant agrees that Valeri is fairly readable on a “lining” as such, the following should additionally be noted.  The primary/original classification of Valeri is in USPC 296/39.2.  This class and subclass are titled “Lining/Open Truck Bed”. Moreover, one of ordinary skill in the art would clearly consider the device of  Valeri as a truck bed lining.  Regarding point 2), the resilient strips 50 of Valeri clearly present a load engaging face portion of the liner (e.g. see portion 58 illustrated in figures 1 and 2 of Valeri) and protectively cover the bed structure (e.g. structure 16, figure 2).  These elements clearly define “lining elements”, and one of ordinary skill in the art would concur with this conclusion.  Applicant’s comments to the contrary are not understood.  It appears applicant may be reading more into the term “lining elements” than is currently broadly recited.  Regarding point 3), clearly the load engaging upward faces (58, figures 1 and 2) of the resilient Valeri lining elements 50 would make frictional contact with a load as it is discharged (see Valerie figure 1) and would very clearly serve to restrict movement of a load to some degree.  Again applicant’s comments in this regard are not wholly understood.  Moreover, whether or not the lining strips 50 of Valeri were specifically included “with the purpose of restricting movement” is irrelevant, and applicant’s comments in this regard are not understood.  The relied upon lining elements 50 of Valeri would inherently serve to restrict load movement and meet the broadly recited limitation relating thereto.  Regarding point 4), this point effectively restates the idea that the lining element strips 50 of Valeri do not restrict load movement.  As discussed above regarding point 3), Valeri elements 50 would restrict load movement, and applicant’s comments to the contrary are not understood.  Regarding point 5), the indication that the size and orientation of elements 50 are such that the elements “would not have any effect on restricting load movement” is not understood at all.  Figures 1 and 2 of Valeri very clearly show that a top surface (58) of the resilient strips (50) present ample load engaging faces such that friction alone would clearly retard load movement.  Finally regarding point 6), as detailed in the section 102 rejection above the examiner believes elements 30 and 50 are very fairly construed as defining two distinct types of lining elements.  Applicant’s comments are not wholly understood, and it appears applicant may be reading more into the instant claim language than is currently broadly presented.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Monday through Friday 8:00 am - 4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN T GORDON/Primary Examiner, Art Unit 3616